[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 29, 2007
                            No. 06-14189                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A97-622-136
                             A97-622-137

OVIDIO SAAVEDRA,
FABIOLA CASTRO,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (March 29, 2007)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Ovidio Saavedra, a Colombian national, petitions for review of the final

order of the Board of Immigration Appeals (BIA), which affirmed the Immigration

Judge’s (IJ’s) denial of his application for asylum and withholding of removal. 8

U.S.C. §§ 1158, 1231(b)(3).1 Substantial evidence supports the IJ’s and BIA’s

decisions. We deny the petition.

           The BIA adopted the IJ’s decision and made some additional findings; thus,

we review both decisions. See Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954,

956 (11th Cir. 2005). “[F]indings of fact are reviewed under the substantial

evidence test,” and we must affirm the decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Antipova

v. U.S. Att’y Gen., 392 F.3d 1259, 1261 (11th Cir. 2004) (quotations omitted). “To

reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003).

       An alien who arrives in or is present in the United States may apply for

asylum, which the Secretary of Homeland Security or the Attorney General has




       1
          As an initial matter, we lack jurisdiction to consider claims a petitioner failed to raise
before the BIA, even if the BIA addressed the issue sua sponte. Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). Saavedra did not raise his Convention Against
Torture claim in his appeal to the BIA. Thus, we lack jurisdiction over that claim.
                                                   2
discretion to grant if the alien meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(a)(1), (b)(1). A “refugee” is defined as:

       any person who is outside any country of such person’s nationality or,
       in the case of a person having no nationality, is outside any country in
       which such person last habitually resided, and who is unable or
       unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a
       well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion.

8 U.S.C. § 1101(a)(42)(A). To establish asylum eligibility, the alien must establish

(1) past persecution on account of a protected ground, or (2) a well-founded fear

that a protected ground will cause future persecution. 8 C.F.R. § 208.13(a), (b).

       “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted). In Sepulveda, we upheld

the IJ’s finding the petitioner had not demonstrated past persecution, where the

petitioner alleged (1) she received three threatening phone calls from ELN

members, (2) ELN members placed a bomb in a mailbox at her workplace, which

exploded just after her shift ended, and (3) her brother was threatened due to her

political activities. Id.

       Saavedra testified the ELN threatened him over the phone and vandalized

his door, but these problems ceased when he relocated to his sister’s house. He

                                           3
had no other problems until he ventured into an area he knew to be dangerous, and

a guerilla shot at his car as he sped off from a roadblock. As in Sepulveda, these

circumstances do not compel a conclusion the IJ erred in finding Saavedra did not

suffer past persecution.

      A showing of past persecution creates a presumption of a well-founded fear

of future persecution. 8 C.F.R. § 208.13(b)(1). “[A]n applicant must demonstrate

that his or her fear of persecution is subjectively genuine and objectively

reasonable.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir. 2001).

“[W]here the alleged persecutors are not affiliated with the government, it is not

unreasonable to require a refugee who has an internal resettlement alternative in his

own country to pursue that option before seeking permanent resettlement in the

United States.” Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th

Cir. 2001).

      Saavedra testified the police quickly responded to protect his apartment after

his door was vandalized, and he experienced no problems while living with his

sister as long as he did not venture into guerilla-infested areas. Saavedra further

testified that his friend, Dr. Salazar, a member of his political movement who was

kidnaped by the ELN in 1998, continued to live in a guerilla stronghold until 2003,

suffering no further persecution. The IJ’s conclusion that Saavedra lacked a well-

founded fear of future persecution was supported by substantial evidence, and the
                                           4
record does not compel the conclusion that Saavedra’s notoriety as an activist

would cause the ELN to target him on his return to Colombia. See Sepulveda, 401

F.3d at 1231-32 (finding because the petitioner did not show that her notoriety as

an activist would lead the ELN to seek her out for persecution, the record did not

compel a finding that she had a well-founded fear of future persecution).

      Because the evidence does not compel the conclusion that Saavedra

established the standards for asylum relief, he necessarily has not established the

more stringent standards for withholding of removal. See Zheng v. U.S. Att’y Gen.,

451 F.3d 1287, 1292 (11th Cir. 2006), cert. denied, 127 S. Ct. 1124 (2007) (stating

an alien unable to meet the stringent asylum standard necessarily fails the more

stringent withholding of removal analysis).

      PETITION DISMISSED in part and DENIED in part.




                                          5